     Case 2:20-cv-09534-RGK-E Document 45 Filed 09/03/21 Page 1 of 2 Page ID #:798



     BETSY C. MANIFOLD (182450)
1    manifold@whafh.com
     RACHELE R. BYRD (190634)
2    byrd@whafh.com
3    MARISA C. LIVESAY (223247)
     livesay@whafh.com
4    BRITTANY N. DEJONG (258766)
     dejong@whafh.com
5    WOLF HALDENSTEIN ADLER
       FREEMAN & HERZ LLP
6    750 B Street, Suite 1820
     San Diego, CA 92101
7    Telephone: 619/239-4599
     Facsimile: 619/234-4599
8
     M. ANDERSON BERRY (262879)
9    aberry@justice4you.com
     CLAYEO C. ARNOLD,
10    A PROFESSIONAL LAW CORP.
     865 Howe Avenue
11   Sacramento, CA 95825
12   Telephone: (916) 777-7777
     Facsimile: (916) 924-1829
13
14   Attorneys for Plaintiffs
15                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
16
17
     CHERYL GASTON and RENATE            Case No. 2:20-cv-09534-RGK-E
18   GARRISON, Individually and on
19   Behalf of All Others Similarly      PLAINTIFFS’ NOTICE OF MOTION
     Situated,                           AND MOTION FOR FINAL
20                                       APPROVAL OF CLASS ACTION
                     Plaintiffs,         SETTLEMENT
21
           v.
22                                       DATE:            October 4, 2021
     FABFITFUN, INC.,                    TIME:            9:00 a.m.
23                                       COURTROOM:       850, 8th Floor
                     Defendant.          JUDGE:           Hon. R. Gary Klausner
24
25
26
27
28
     Case 2:20-cv-09534-RGK-E Document 45 Filed 09/03/21 Page 2 of 2 Page ID #:799




1            TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF
2    RECORD:
3            PLEASE TAKE NOTICE THAT on October 4, 2021, at 9:00 a.m., or as
4    soon thereafter as counsel may be heard, before the Honorable R. Gary Klausner,
5    Roybal Federal Building and U.S. Courthouse, 255 East Temple Street, Los
6    Angeles, California, 90012, Courtroom 850, 8th Floor, Plaintiffs will and hereby
7    do move this Court, pursuant to Federal Rule of Civil Procedure 23, for an order
8    granting Plaintiffs’ Motion for Final Approval of Class Action Settlement.
9            Plaintiffs base their Motion for Final Approval of Class Action Settlement
10   on: this Notice; the Memorandum of Points and Authorities filed in support thereof;
11   the Joint Declaration of M. Anderson Berry and Rachele R. Byrd In Support of
12   Plaintiffs’ Unopposed Motion for Preliminary Approval of Class Action
13   Settlement; the Joint Declaration of Rachele R. Byrd and M. Anderson Berry In
14   Support of Plaintiffs’ Motion for Approval of Attorneys’ Fees Award, Expense
15   Reimbursement, and Service Awards to Representative Plaintiffs; the Declaration
16   of Amy Fratkin on Behalf of Angeion Group, LLC Regarding Compliance with the
17   Court Approved Notice Program; all other records and papers on file in this action;
18   any oral argument on the Motion; and all other matters properly before the Court.
19   DATED: September 3, 2021             WOLF HALDENSTEIN ADLER
                                              FREEMAN & HERZ LLP
20
                                          By: /s/ Rachele R. Byrd
21                                                RACHELE R. BYRD
                                           BETSY C. MANIFOLD (182450)
22                                         RACHELE R. BYRD (190634)
                                           MARISA C. LIVESAY (223247)
23                                         BRITTANY N. DEJONG (258766)
24                                          CLAYEO C. ARNOLD,
25                                           A PROFESSIONAL LAW CORP.
                                            M. ANDERSON BERRY (262879)
26                                          Attorneys for Plaintiffs Cheryl Gaston and
27                                          Renate Garrison
     27636
28

                                             -1-
